Title: To George Washington from Christopher Cowper, 25 August 1794
From: Cowper, Christopher
To: Washington, George


               
                  Sir
                  Suffolk Virga August 25th 1794
               
               By direction of Mr John Cowper of Gates County No. Carolina, I beg leave to enclose you four hundred & fifty dollars in Bank Notes ⅌ List at foot, which be pleas’d to pass to the credit of his bond granted to Mr John Lewis of Fredericksburg and assignd you; the receipt thereof please to acknowledge—the balance to make one hundred & forty pounds Virginia Currency shall transmit you the first opportunity, or as soon as a bill of that amount can be obtained. With due respect I am Sir Your mo: ob. Servt
               
                  Chris. Cowperfor John Cowper
               
               
                  
                     
                        1 payable to Geo. Gale Baltimore
                        50 dollars
                        No. 7883
                     
                     
                        1 ditto
                        Do
                        100
                        8751
                     
                     
                        1 do
                        Do
                        100
                        8718
                     
                     
                        1 Do
                        Do
                        100
                        8740
                     
                     
                        1 Do
                        Do
                        100
                        8720
                     
                  
               
            